DETAILED ACTION
This action is in response to amendment filed on 6/2/2022. Claims 1, 13 and 20 have been amended. Claims 1-20 are pending examination.

Allowable Subject Matter

Claims 5-9 and 17-19 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-4, 10-16 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Cooper et al (US 20150179003) in view of Espig et al (US 20220176832).
Regarding claim 1, Cooper et al disclose a system comprising: 
a processor; 
a non-transitory computer-readable storage medium storing instructions that, when executed by the processor, cause the processor to perform operations comprising: 
determining a change in mass to a vehicle while driving (paragraph 100, lines 7-18), 
calculating a vehicle load in response to determining the change in mass (paragraph 100, lines 7-18); and 
but does not explicitly disclose in response to calculating the vehicle load, adjusting a vehicle range indicative of a distance in which the vehicle is predicted to travel with a remaining fuel, wherein the vehicle range is based on the vehicle load.  However, Espig et al disclose the limitation, at least see claim 10. It would have been obvious to modify the teaching of Cooper et al to include in response to calculating the vehicle load, adjusting a vehicle range indicative of a distance in which the vehicle is predicted to travel with a remaining fuel, wherein the vehicle range is based on the vehicle load to be able to estimate the travel route based on fuel consumption. 
Regarding claim 13, Cooper et al disclose a non-transitory computer-readable storage medium storing instructions that, when executed by a processor, cause the processor to perform operations comprising: 
determining a change in mass to a vehicle while driving (paragraph 100, lines 7-18), 
calculating a vehicle load in response to determining the change in mass (paragraph 100, lines 7-18); and 
but does not explicitly disclose in response to calculating the vehicle load, adjusting a vehicle range indicative of a distance in which the vehicle is predicted to travel with a remaining fuel, wherein the vehicle range is based on the vehicle load.  However, Espig et al disclose the limitation, at least see claim 10. It would have been obvious to modify the teaching of Cooper et al to include in response to calculating the vehicle load, adjusting a vehicle range indicative of a distance in which the vehicle is predicted to travel with a remaining fuel, wherein the vehicle range is based on the vehicle load to be able to estimate the travel route based on fuel consumption.  
Regarding claim 20, Cooper et al disclose a computer-implemented method comprising: 
determining a change in mass to a vehicle while driving (paragraph 100, lines 7-18), 
calculating a vehicle load in response to determining the change in mass (paragraph 100, lines 7-18); and 
but does not explicitly disclose in response to calculating the vehicle load, adjusting a vehicle range indicative of a distance in which the vehicle is predicted to travel with a remaining fuel, wherein the vehicle range is based on the vehicle load.  However, Espig et al disclose the limitation, at least see claim 10. It would have been obvious to modify the teaching of Cooper et al to include in response to calculating the vehicle load, adjusting a vehicle range indicative of a distance in which the vehicle is predicted to travel with a remaining fuel, wherein the vehicle range is based on the vehicle load to be able to estimate the travel route based on fuel consumption. 
Regarding claims 2 and 14, Cooper et al disclose  the limitations indicated above and further disclose wherein the vehicle load is calculated based on data received from at least one of an accelerometer, a motor torque sensor, and a vehicle speed sensor, and wherein the vehicle load is calculated based on a vehicle speed and a motor torque (paragraph 38, lines 1-10.  
Regarding claim 3 and 15, Cooper et al disclose  the limitations indicated above and further disclose wherein the vehicle load is calculated while the vehicle is moving, wherein the vehicle load is further calculated based on a curbside vehicle weight and a cargo load, and wherein the vehicle load is calculated based on a rolling resistance calculation and a motor efficiency calculation (paragraph 27, lines 1-18 and paragraph 108, lines 5-21).  
Regarding claims 4 and 16, Cooper et al disclose  the limitations indicated above and further disclose wherein determining the change in mass to the vehicle is based on a motor torque necessary to maintain the vehicle at a speed, and the vehicle load is based on a curbside vehicle weight and a cargo load (paragraph 95, lines 1-16).  
Regarding claim 10, Cooper et al disclose  the limitations indicated above and further disclose wherein the operations further comprise: determining a towing fuel economy estimation in a look-up table based on the vehicle load (paragraph 107, lines 1-15); and 23058299-531FOlUS (Patent) adjusting the vehicle range based on the towing fuel economy estimation, the towing fuel economy estimation indicative of a fuel consumption rate over a distance with the vehicle load (paragraph 108, liens 5-14).  
Regarding claim 11, Cooper et al disclose  the limitations indicated above and further disclose wherein the vehicle load is a towing load calculated by subtracting a curbside vehicle weight from a total vehicle load, and wherein the look-up table provides the towing fuel economy estimation based on the vehicle and the towing load traveling at a speed (paragraph 107, lines 1-15).  
Regarding claim 12, Cooper et al disclose  the limitations indicated above and further disclose wherein the operations further comprise: determining a current towing fuel economy over time based on the remaining fuel and a distance traveled; and in response to determining the vehicle is predicted to not reach the distance originally calculated based on the towing fuel economy estimation, updating the vehicle range based on the remaining fuel and the current towing fuel economy, the current towing fuel economy being lower than the towing fuel economy estimation (paragraph 93, lines 1-9).  

Response to Arguments
Applicant's arguments in regards to claims above have been considered but are moot in view of the new ground(s) of rejection. 


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM ALHARBI whose telephone number is 313-446-6621.  The examiner can normally be reached on M-F 10am-6:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Geepy Pe can be reached on 571-270-3703.  The fax phone number for the organization where this application or proceeding is assigned is 571-270-8406.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ADAM M ALHARBI/Primary Examiner, Art Unit 3663